416 F.2d 1333
72 L.R.R.M. (BNA) 2687
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BILLUPS WESTERN PETROLEUM COMPANY, Respondent.
No. 27160.
United States Court of Appeals Fifth Circuit.
Oct. 29, 1969.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Roger L. Sabo, Herman M. Levy, Attys., N.L.R.B., Washington, D.C., John F. LeBus, Director, N.L.R.B., New Orleans, La., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, for petitioner.
Richard C. Keenan, Joseph E. Viguerie, Kullman, Lang, Keenan, Inman & Bee, New Orleans, La., for respondent.
Before JOHN R. BROWN, Chief Judge, and JONES and CARSWELL, Circuit judges.
PER CURIAM:


1
The legal issues presented in this proceeding for review must be resolved against the respondent, Billups Western Petroleum Company.  The only real question is whether there is substantial evidence in the record as a whole which sustains the National Labor Relations Board.  Such evidence is present in the record and the order of the Board will be enforced.